DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species, wherein: the elected species was found to be allowable over the prior art and the scope of the search and consideration was expanded to include the compound 
    PNG
    media_image1.png
    179
    237
    media_image1.png
    Greyscale
and to also include the compound where R1 is CH2CH2SCH3 and R2 is OH.  The previously examined scope remains unallowable.  However, in an attempt to more quickly advance prosecution, the scope of the search and consideration was expanded herein to also include the compound where R1 is CH(CH3)2 and R2 is OH.


Response to Remarks and Amendments
Applicant’s response filed August 4, 2022 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With regard to the rejection of claim 20 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to delete the recitation of derivatives from the scope of the claimed invention.
With regard to the rejection of claim 4 under 35 USC 112(a), the rejection is withdrawn in view of the amendment to delete the recitation of isomers from the scope of the claimed invention.
With regard to the rejection of claims 1, 5-8, 20 and 21 under 35 USC 102(a)(1) as being anticipated by CAS RN 114457-94-2, Applicant contends that the rejection should be withdrawn because structures (6) and (7) are no longer present in the claims.  However, structures (6) and (7) were compounds listed in claim 4 which notably was not included in the rejection.  The generic claims containing the recitation of formula (1) still include the option for R1 to be benzyl and R2 to be OH, as no amendment to delete the anticipatory scope from claims 1, 5-8, 20 and 21 has been made.  Accordingly, the rejection is maintained herein.  
With regard to the rejection of claims 1, 4-8, 20 and 21 under 35 USC 102(a)(1) as being anticipated by CAS RN 1101675-82-4 (now claims 1, 5-8, 20 and 21), Applicant contends that the rejection should be withdrawn because structures (5) is no longer present in the claims.  However, structures (5) was a compound listed in claim 4 which notably is no longer included in the rejection.  The generic claims containing the recitation of formula (1) still include the option for R1 to be CH2CH2SCH3 and R2 to be OH, as no amendment to delete the anticipatory scope from claims 1, 5-8, 20 and 21 has been made.  Accordingly, the rejection is maintained herein.  
However, in order to more quickly advance prosecution, the scope of the search and consideration has been expanded to also include the compound where R1 is CH(CH3)2 and R2 is OH.

Status of Claims
Currently, claims 1, 2 and 4-21 are pending in the instant application.
Claims 9-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention or species there being no allowable generic or linking claim.  
Claims 1, 2, 4-8 and 20-21 read on an elected invention and species, and therefore remain under consideration in the instant application.  It has been determined that the entire scope claimed is not patentable. 



Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 1, 5-8, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 114457-94-2, which has an entry date of 14 May 1988.

Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.

The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    183
    239
    media_image4.png
    Greyscale
 which reads on the formula (1) where R1 is CH2-phenyl and R2 is OH.  With respect to the claims drawn to a composition, the prior art teaches molar solubility data in unbuffered water, which reads on the required excipient or carrier.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Claim(s) 1, 5-8, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1101675-82-4, which has an entry date of 06 Feb 2009.

Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.

The STN Registry database entry listed above discloses the compound 
    PNG
    media_image5.png
    245
    498
    media_image5.png
    Greyscale
 which reads on the formula (1) where R1 is CH2CH2SCH3 and R2 is OH, and is recited as compound (5) in claim 4.  With respect to the claims drawn to a composition, the prior art teaches molar solubility data in unbuffered water, which reads on the required excipient or carrier.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Claim(s) 1, 4-8, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 323197-58-6, which has an entry date of 22 Feb 2001.

Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.

The STN Registry database entry listed above discloses the compound 
    PNG
    media_image6.png
    221
    354
    media_image6.png
    Greyscale
 which reads on the formula (1) where R1 is CH(CH3)2 and R2 is OH, and is recited as compound (3) in claim 4.  With respect to the claims drawn to a composition, the prior art teaches molar solubility data in unbuffered water, which reads on the required excipient or carrier.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.


Conclusion
Claim 2 is allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699